Name: Council Regulation (EEC) No 562/81 of 20 January 1981 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11.3.81 Official Journal of the European Communities No L 65/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 562/81 of 20 January 1981 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , in the case of products for which Commu ­ nity rules require a certain import price to be observed, application of the tariff preference is subject to observance of the import price in ques ­ tion ; Whereas for certain products detailed rules of appli ­ cation laying down quantities or seasonal restric ­ tions have been established by exchange of letters on 20 January 1981 (') between the Community and Turkey, account having been taken of the interests of both parties ; Whereas the step-by-step elimination of the customs duties applied by the Community to imports origin ­ ating in Turkey does not conflict with the principles and machinery of the common agricultural policy ; Whereas the elimination of customs duties by the Community , as provided for in Article 1 of this Regulation , is subject to the observance of normal conditions of competition by Turkey ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commis ­ sion , Whereas the EEC-Turkey Association Council by its Decision No 1 /80 of 19 September 1980 decided to abolish the customs duties still applicable to imports into the Community of agricultural products origin ­ ating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas in respect of products ; (a) duties equal to or less than 2 % are to be abol ­ ished from 1 January 1981 ; (b) duties of more than 2 % are to be abolished in four stages according to the following timetable : Timetable Rate of reduction As from 1 January 1981 30 % As from 1 January 1983 60% As from 1 January 1985 80% As from 1 January 1987 100% Whereas , in accordance with Article 1 19 of the 1979 Act of Accession , the Community has adopted Council Regulation ( EEC) No 3555/80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece originating in Algeria , Israel , Malta, Morocco , Portugal , Syria , Tunisia or Turkey ( 2); whereas this Regulation therefore applies to the Community of Nine ,(c) duties reaching a level of 2 % or less during the process of tariff dismantling are to be abolished completely ; Whereas it is necessary to take measures for the initial period beginning 1 January 1981 and ending 31 December J 982 ; (') See page 36 of this Official Journal . (-") OJ No L 382 , 31 . 12 . 1980, p. 1 . No L 65/2 Official Journal of the European Communities 11.3.81 HAS ADOPTED THIS REGULATION : Article 1 competition defined in Articles 43 to 47 of the Addi ­ tional Protocol ; if a given product is found to have been the subject of dumping, of aid or of measures incompatible with the principles set out in the Arti ­ cles referred to , the Community may, without prejudice to the other provisions of those Articles , reimpose the full duty on imports of that product into the Community until such time as the dumping, aids or other measures have been discontinued . 2 . The procedure to be used for implementing paragraph 1 shall , by analogy, be that stipulated in Council Regulation (EEC) No 1842/71 of 21 June 1971 on the protective measures provided for in the Additional Protocol to the Agreement of Associa ­ tion between the European Economic Community and Turkey and in the Interim Agreement between the European Economic Community and Turkey (4), without prejudice to the procedures defined in the Articles mentioned in that paragraph . 1 . From 1 January 1981 to 31 December 1982 , products originating in Turkey which are listed in the Annex hereto shall be admitted for importation into the Community of Nine at the levels of customs duty indicated in each case . Where the application of a specific duty results in an ad valorem charge equal to or less than 2 %, no duty shall be levied . 2 . In the case of products for which Community rules require a certain import price to be observed, application of the preferential tariff shall be subject to observance of the import price in question . 3 . For the purposes of this Regulation , 'originating products ' means products fulfilling the conditions laid down in Association Council Decision No 4/72 of 29 December 1972 annexed to Council Regula ­ tion (EEC ) No 428/73 ('), as amended by Decision No 1 /75 of 26 May 1975 annexed to Council Regu ­ lation (EEC ) No 1431 /75 (2 ). The methods of administrative cooperation for ensuring that imports of the products listed in the Annex hereto benefit from the reduced customs duties shall be those laid down in Association Council Decision No 5/72 of 29 December 1972 annexed to Council Regulation (EEC) No 428/73 , as last amended by Decision No 1 /78 of 18 July 1978 annexed to Council Regulation ( EEC) No 2152/78 0. 3 . In the event of disturbances or the threat of disturbances on the Community market resulting either from quantities or prices of Turkish exports of products from which customs duties have been removed, consultations shall be held in the Associa ­ tion Council as soon as possible, without prejudice to the application, in the event of an emergency, of measures provided for in Community legislation . Article 3 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 1 .  The reduction of customs duties by the Commu ­ nity as provided for in Article 1 ( 1 ) shall be subject to observance by Turkey of the normal conditions of It shall apply from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1981 . For the Council The President Ch. A. van der KLAAUW (') OJ No L 59 , 5 . 3 . 1973 , p . 73 . 0 OJ No L 142,4. 6 . 1975 , p . 1 . ( ¢') OJ No L 253 , 15 . 9 . 1978 , p . 1 . (4 ) OJ No L 192 , 26 . 8 . 1971 , pp . 14 and 15 . 11.3 . 81 Official Journal of the European Communities No L 65/3 ANNEX CCT heading No Description Rate of duty (%) oi!oi Live horses, asses, mules and hinnies : A. Horses : II . For slaughter (a) Free 01.02 Live animals of the bovine species : A. Domestic species : II . Other 11-2 + (L) 01.04 Live sheep and goats : A. Pure-bred breeding animals (a): II . Goats 3-5 01.06 Other live animals : A. Domestic rabbits 5-2 B. Pigeons 7 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : ex I. Of horses, asses, mules and hinnies :  Of horses Free II . Of bovine animals : a) Fresh or chilled 14% + (L) (b) b) Frozen 14 % + (L) (b) (c) (d) (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) A rate of 14 % shall be applicable for 'high quality ' meat, with or without bone, falling within subheading 02.01 ex A II, within the limits of a global annual tariff quota of 21 000 tonnes, without prejudice to the tariff quota for subheading 02.01 A II b). Qualification for the quota is subject to conditions to be determined by the competent authorities . (c) A rate of 14 % shall be applicable within the limits of a global annual tariff quota of 50 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . (d) A rate of 14 % for buffalo meat shall be applicable within the limits of an annual tariff quota of 2 250 tonnes (without bone), without prejudice to the tariff quota for subheading 07.01 A II b). Qualification for the quota is subject to conditions to be determined by the competent authorities . No L 65/4 Official Journal of the European Communities 11 . 3 . 81 CCT heading No Description Rate of duty (%) 02.01 B. Offals : (cont'd) II . Other : b) Of bovine animals : 1 . Livers 4-9 2 . Other 2-8 ex d) Other :  Of domestic sheep 2-1 02-06 Meat and edible meat offals (except poultry liver), salted, in brine , dried or smoked : A. Horsemeat, salted, in brine or dried 8-6 C. Other : I. Of bovine animals : a) Meat 16-8% + (L) b) Offals 161 II . Of sheep and goats : ex b) Offals :  Of domestic sheep 16 · 8 03.01 Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidae : a) Trout 8 · 4 (a) b) Salmon 2-4 II . Eels Free III . Carp 5-6 B. Saltwater fish : I. Whole, headless or in pieces : d) Sardines (Clupea pilchardus Walbaum) 16-1 (b) (c) e) Sharks Free (c) (a) Duty rate reduced to 4-9% (suspension) up to and including 30 June 1981 in respect of salmon trout ('Salmo gairdneri ' or ' Salmo irideus ') of a unit weight of not less than 1 ¢ 5 kg intended for smoking. Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) Duty rate reduced to 3-5 % (suspension) up to and including 31 March 1981 in respect of whole sardines (Clupea pilchardus Walbaum), not less than 20 cm in length . (c) Subject to compliance with the reference price fixed or to be fixed . 11 . 3 . 81 Official Journal of the European Communities No L 65 / 5 CCT heading No Description Rate of duty (%) 03.01 B. 1 . f) Redfish (Sebastes marinus) Free (a ) (cont'd) g) Halibut (Hippoglossus vulgaris , Hippo ­ glossus reinhardtius ) Free ( a ) h ) Cod (Gadus morrhua or Gadus callarÃ ­as ) Free (a ) ij ) Coalfish ( Pollachius virens or Gadus virens ) 2.1 ( a) k ) Haddock 2-1 ( a ) 1 ) Whiting (Meriangus meriangus) 2 · 1 ( a ) m) Mackerel : 2 . From 16 June to 14 February 2-8 ( a ) n) Anchovies (Engraulis spp) 10-5 (a) o ) Plaice 2-1 ( a ) p) Sea-bream of the species Dentex dentex and Pagellus 2-1 ( a ) q) Other 2.1(a) (b) ( c) ( a ) Subject to compliance with the reference price fixed or to be fixed . ( b ) Duty rate suspended up to and including 30 June 1981 in respect of Sardinops sagax or ocel ­ lata (pilchards ): ( a ) whole , not less than 20 cm in length , ( b ) headless , not less than 15 cm in length . intended tor processing . The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments '.  cleaning, gutting, heading, tailing,  cutting ( excluding filleting or cutting of frozen blocks).  sorting .  labelling .  packing.  icing.  freezing.  deep freezing  thawing , separation . The suspension is not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level . The suspension shall apply only to fish intended for human consumption . Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . ( c ) Exemption in respect of silver hake (Merlutius bilinearis ) within the limits of an erga otttnes annual Community tariff quota of 2 000 tonnes to be granted by the competent authorities . No L 65/6 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 03.01 B. II . Fillets : (cont'd) a) Fresh or chilled 12-6 (a) b) Frozen : 1 . Of cod (Gadus morrhua or Gadus callarÃ ­as) 10 · 5 (b) (c) 2 . Of coalfish (Pollachius virens or Gadus virens) 10 -5 (c) 3 . Of haddock 10-5 (c) 4. Of redfish (Sebastes marinus) 10(c) 5 . Of tunny 12-6 6. Of mackerel 10-5 (c) 7 . Other 10-5 (a) (c) C. Livers and roes 7 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole, headless or in pieces : a) Herring 3-3 (d) c) Anchovies (Engraulis spp) 2-8 d) Common halibut (Hippoglossus vulgaris) 4-2 e) Salmon, salted or in brine 3 (e) ( a ) Duty rate reduced to 2-1 % (suspension) up to and including 30 June 1981 in respect of fillets of herring intended for processing (f) (g). (b) Duty rate reduced to 5 ¢ 6 % within the limits of an erga omnes annual Community tariff quota of 10 000 tonnes to be granted by the competent authorities . (c) Subject to compliance with the reference price fixed or to be fixed . ( d) Duty rate reduced to 2 ¢ 2 % (suspension) up to and including 30 June 1981 . ( e ) Duty rate suspended up to and including 30 June 1981 . ( f) The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments :   cleaning, gutting, heading, tailing,  cutting (excluding filleting or cutting of frozen blocks),  sorting,  labelling,  packing,  icing,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level . The suspension shall apply only to fish intended for human consumption . (g) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 11.3.81 Official Journal of the European Communities No L 65/7 CCT heading No Description Rate of duty (%) 03.02 A. 1 , f) Other 3 · 3 ( a) (cont'd) II . Fillets : b) Of salmon, salted or in brine 4-2 c) Of lesser or Greenland halibut (Hippo ­ glossus reinhardtius), salted or in brine 4-2 d) Other 4-4 (b) (c) B. Smoked, whether or not cooked before or during the smoking process : I. Herring 2-8 II . Salmon 3-6 III . Lesser or Greenland halibut (Hippoglossus reinhardtius ) 4-2 B. IV. Common halibut (Hippoglossus vulgaris) 4-4 V. Other 3-9 C. Livers and roes 3 D. Fish meal 3-6 03.03 Crustaceans and molluscs , whether in shell or not , fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : V. Other (for example, Norway lobsters) 8-4 B. Molluscs : I. Oysters : b) Other 12-6 II . Mussels 7 ( a) Duty rate suspended up to and including 30 June 1981 in respect of coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for processing (d) (e). (b) Duty rate reduced to 2-2% (suspension) up to and including 30 June 1981 in respect of fillets of herring . (c ) Duty rate suspended up to and including 30 June 1981 for filletsof coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for processing (d) ( e). ( d) The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments :  cleaning, gutting, heading, tailing,  cutting (excluding filleting or cutting of frozen blocks),  sorting,  labelling,  packing,  icing,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level . The suspension shall apply only to fish intended for human consumption . (e) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 65/8 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 03.03 (cont'd) B. IV. Other : a) Frozen : 1 . Squid : aa) Ommastrephes sagittatus and Loligo spp Free (a) bb) Other 2-2 (a) 2 . Cuttle-fish of the species Sepia offici ­ nalis , Rossia macrosoma and Sepiola rondeleti 2-2(a) 3 . Octopus 2 · 2 (a) 4. Other 2-2 b) Other : 1 . Squid (Ommastrephes sagittatus and Loligo spp) Free (a) 2 . Other 2-2 04.06 Natural honey 18-9 06.01 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower : A. Dormant 5-6 B. In growth or in flower : I. Orchids, hyacinths, narcissi and tulips 5-2 II . Other 3-5 06.02 Other live plants, including trees , shrubs, bushes, roots, cuttings and slips : A. Unrooted cuttings and slips : II . Other 7-7 B. Vine slips, grafted or rooted 2-1 D. Other 91 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh, dried, dyed, bleached , impregnated or otherwise prepared : A. Fresh : I. From 1 June to 31 October 16  8 II . From 1 November to 31 May 11-9 B. Other 14 (a) Subject to compliance with the reference price fixed or to be fixed. 11.3.81 Official Journal of the European Communities No L 65/9 CCT heading No Description Rate of duty (%) 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suit ­ able for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : B. Other : I. Fresh 7 II . Not further prepared than dried 4-9 III . Other 1 1 -9 07.01 Vegetables, fresh or chilled : A. Potatoes : I. Seed potatoes (a) 5-9 II . New potatoes : ex a) From 1 January to 15 May :  From 1 January to 31 March 10-5 III . Other : a) For the manufacture of starch (a) 6-3 b) Other 12-6 B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers : a) From 1 5 April to 30 November 1 1 -9 with a min. of 1 -4 EUA per 100 kg net b) From 1 December to 14 April 8-4 with a min. of 0 · 9 EUA per 100 kg net II . White cabbages and red cabbages 10-5 with a min. of 0 -3 EUA per 100 kg net III . Other 10 - 5 C. Spinach 91 D. Salad vegetables, including endive and chicory : (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 65/ 10 Official Journal of the European Communities 1.3 . 81 CCT heading No Description Rate of duty (%) 07.01 D. I. Cabbage lettuce : (cont'd) a) From 1 April to 30 November 10-5 with a min. of 1 - 7 EUA per 100 kg gross b) From 1 December to 3 1 March 91 with a min. of 1 · 1 EUA per 1 00 kg gross II . Other 91 E. Chard (or white beet) and cardoons 3-6 F. Leguminous vegetables, shelled or unshelled : I. Peas : a) From 1 September to 3 1 May 7 b) From 1 June to 31 August 11-9 II . Beans (of the species Phaseolus): ex a) From 1 October to 30 June :  From 1 November to 30 April 3-6 with a min. of 0 -5 EUA per 100 kg net ex III . Other :  Broad-beans (Vicia faba major L.), from 1 July to 30 April 3-9 G. Carrots , turnips, salad beetroot , salsify, celeriac, radishes and similar edible roots : I. Celeriac (rooted celery or German celery): a) From 1 May to 30 September 91 b) From 1 October to 30 April 11-9 II . Carrots and turnips 119 III . Horse-radish (Cochlearia armoracia) 10-5 (a) IV. Other 11-9 ex H. Onions, shallots and garlic :  Onions, from 1 5 February to 1 5 May 3-3  Shallots and garlic 8-4 IJ . Leeks and other alliaceous plants (for example, chives, Welsh onions) 91 K. Asparagus 11-2 (a) Duty rate reduced to 7-7 % (suspension) up to and including 30 June 1981 . 11.3.81 Official Journal of the European Communities No L 65/ 11 CCT heading No Description Rate of duty (%) 07.01 L. Artichokes 9-1 (cont'd) M. Tomatoes : I. From 1 November to 14 May 7-7 with a min. of 1 -4 EUA per 1 00 kg net (a) II . From 15 May to 31 October 12-6 with a min. of 2 -4 EUA per 100 kg net (a) N. Olives : I. For uses other than the production of oil (b) Free O. Capers Free P. Cucumbers and gherkins : I. Cucumbers : a) From 1 November to 15 May 1 1 - 2 (a) b) From 16 May to 31 October 14 (a) II . Gherkins 11-2 Q. Mushrooms and truffles : I. Cultivated mushrooms 11-2 II . Chantarelles 2-8 III . Flap mushrooms 4-9 IV. Other 5-6 R. Fennel 7 S. Sweet peppers 3-1 ex T. Other :  Aubergines, from 15 January to 30 April 4-4  Celery sticks, from 1 January to 30 April 5-6  Vegetable marrows (including cour ­ gettes) and pumpkins, from 1 December to end of February 4-4  Parsley 4-4  Other than aubergines, celery sticks, vegetable marrows (including cour ­ gettes) and pumpkins 11-2 (a) Subject to compliance with the reference price . (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 65/ 12 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 07.02 Vegetables (whether or not cooked), preserved by freezing^ A. Olives 13-3 B. Other 12-6 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : A. Olives : I. For uses other than the production of oil (a) 2-2 B. Capers Free C. Onions 6-3 D. Cucumbers and gherkins 10-5 E. Other vegetables 8-4 F. Mixtures of vegetables specified above 10-5 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : A. Onions 10-1 B. Other :  Garlic 9-8  Other 11-2 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : A. For sowing : I. Peas (including chick peas) and beans (of the species Phaseolus):  Peas Free  Other 2-8 11 . Lentils Free III . Other :  Broad-beans and horse-beans (field beans) Free  Other 3-5 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 11.3.81 Official Journal of the European Communities No L 65/ 13 CCT heading No Description Rate of duty (%) 07.06 Manioc, arrowroot, salop, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content fresh or dried, whole or sliced ; sago pith : B. Other 2-1 08.01 Dates , bananas, coconuts, Brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas and mango ­ steens, fresh or dried, shelled or not : B. Bananas 14 C. Pineapples 6-3 08.02 Citrus fruit, fresh or dried : A. Oranges : I. Sweet oranges, fresh : a) From 1 April to 30 April 3 -6 (a) b) From 1 May to 1 5 May Free (a) c) From 16 May to 15 October Free (a) d) From 16 October to 31 March 5-6 (a) II . Other : a) From 1 April to 15 October :  Fresh 4-2(a)  Other 10 · 5 (a) b) From 16 October to 31 March :  Fresh 5-6 (a)  Other 14 (a) B. Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids :  Fresh 5 · 6 (a)  Other 14 (a) C. Lemons :  Fresh 2-8 (a)  Other 5 -6 (a) D. Grapefruit Free E. Other 11-2 (a) Subject to compliance with the reference price. No L 65/ 14 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 08.03 Figs, fresh or dried : A. Fresh Free ex B. Dried :  Other than packings of a net capacity of not more than 1 5 kg 7 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes : a) From 1 November to 14 July : 1 . Of the variety Emperor (Vitis vinifera c.v .) from 1 December to 3 1 January (a) 3 9(b) ex 2 . Other :  From 15 November to 30 April 5 (b)  From 18 June to 14 July 6-3 (b) b) From 15 July to 31 October :  From 15 to 17 July 7-7(b) II . Other : a) From 1 November to 14 July 12-6 b) From 15 July to 31 October 15-4 B. Dried : II . Other 2-6 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : A. Almonds : II . Other 4-9 B. Walnuts 5-6 C. Chestnuts 4-9 D. Pistachios Free E. Pecans 2-1 G. Other :  Hazelnuts (c)  Pignolia nuts Free  Other 2-8 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) Subject to compliance with the reference price . (c) Duty exemption within the limits of an annual Community tariff quota of 25 000 tonnes. 11.3.81 Official Journal of the European Communities No L 65/ 15 CCT heading No Description Rate of duty (%) 08.06 Apples, pears and quinces , fresh : A. Apples : I. Cider apples, in bulk, from 16 September to 15 December 6-3 with a min. of 0 -3 EUA per 1 00 kg net (a) II . Other : a) From 1 August to 3 1 December 9-8 with a min. of 1 - 6 EUA per 1 00 kg net (a) b) From 1 January to 3 1 March 6-6 with a min. of 1 -2 EUA per 100 kg net (a) c) From 1 April to 31 July 4-2 with a min. of 0-9 EUA per 100 kg net (a) B. Pears : I. Perry pears, in bulk, from 1 August to 31 December 6-3 with a min. of 0 -3 EUA per 100 kg net (a) II . Other : a) From 1 January to 3 1 March 7 with a min. of 1 EUA per 100 kg net (a) b) From 1 April to 15 July 4-5 with a min. of 11 EUA per 100 kg net (a) c) From 16 July to 31 July 7 with a min. of 1 EUA per 100 kg net (a) d) From 1 August to 3 1 December 91 with a min. of 1 - 4 EUA per 100 kg net (a) C. Quinces 2-5 (a) Subject to compliance with the reference price . No L 65/ 16 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 08.07 Stone fruit, fresh : A. Apricots 17-5 B. Peaches, including nectarines 1 5 · 4 (a) C. Cherries : I. From 1 May to 15 July 10-5 with a min. of 21 EUA per 100 kg net (a) II . From 16 July to 30 April 105(a) D. Plums : ex II . From 1 October to 30 June :  From 1 May to 15 June 2-7(a) E. Other 10-5 08.08 Berries , fresh : A. Strawberries : I. From 1 May to 3 1 July 11-2 with a min. of 2 · 1 EUA per 100 kg net II . From 1 August to 30 April 9-8 C. Fruit of the species Vaccinium myrtillus 2-8 D. Raspberries, black currants and red currants 7-7 E. Papaws 2-1 F. Other : I. Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 7 II . Other 8-4 08.09 Other fruit, fresh :  Melons, from 1 November to 31 May 3-8  Water melons, from 1 April to 15 June 3-8  Other than melons and water melons 7-7 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A. Strawberries, raspberries and black currants 12-6 (a) Subject to compliance with the reference price. 11.3.81 Official Journal of the European Communities No L 65/ 17 CCT heading No Description Rate of duty (%) 08.10 (cont'd) B. Red currants, fruit of the species Vaccinium myrtillus, blackberries (brambleberries), mulberries and cloudberries 121 C. Fruit of the species Vaccinium myrtilloides and Vaccinium anugustifolium 11-2 D. Other 13-6 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preser ­ vative solutions), but unsuitable in that state for imme ­ diate consumption : A. Apricots 11-2 B. Oranges 11-2 C. Papaws 3-8 D. Fruit of the species Vaccinium myrtillus 5-6 E. Other 7-7 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04 or 08.05 : A. Apricots Free B. Peaches, including nectarines Free C. Prunes 8-4 D. Apples and pears 2-2 E. Papaws 21 F. Fruit salads : I. Not containing prunes 2-2 II . Containing prunes 8-4 G. Other Free 08.13 Peel of melons and citrus fruit, fresh, frozen, dried, or provisionally preserved in brine, in sulphur water or in other preservative solutions Free 09.01 Coffee, whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : a) Not freed of caffeine 3-5 b) Freed of caffeine 9-1 No L 65/ 18 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 09.01 A. II . Roasted : (cont'd) a) Not freed of caffeine 10-5 b) Freed of caffeine 12-6 B. Husks and skins 91 C. Coffee substitutes containing coffee in any propor ­ tion 12-6 10.06 Rice : A. For sowing (a) 8-4 11.05 Flour, meal and flakes of potato 13-3 12.02 Flours or meals of oil seeds or oleaginous fruit, non-defatted (excluding mustard flour): A. Of soya beans 5-4 12.03 Seeds, fruit and spores, of a kind used for sowing : A. Beet seeds :  Commercial seed (b) 6-3  Other 91 C. Grass and other herbage seeds : I. Meadow fescue (Festuca pratensis) seed ; vetch seed ; seeds of the genus Poa (Poa palustris , Poa trivialis , Poa pratensis), rye grass (Lolium perenne, Lolium multiflorum); timothy grass (Phleum pratense); red fescue (Festuca rubra); cocksfoot grass (Dactylis glomerata); bent grass (Agrostis):  Vetch seed (c) Free  Other 3-8 II . Clover (Trifolium spp) 2-8 III . Other 3-5 D. Flower seeds ; kohlrabi seeds (Brassica oleracea, caulorapa and gongylodes varieties) 5-2 E. Other 6-5 12.06 Hop cones and lupulin 6-3 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) Solely for seeds complying with the provisions of the Directives on the marketing of seeds and plants . (c) Solely for commercial seed within the meaning of Article 2 (D) of Council Directive 66/401 / EEC of 14 June 1966 (OJ No 125 , 11 . 7 . 1966). 11.3.81 Official Journal of the European Communities No L 65/ 19 OCT heading No Description Rate of duty (%) 12.08 Chicory roots , fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading : A. Chicory roots Free 13.03 Vegetable saps and extracts ; pectic substances, pectin ­ ates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances , pectinates and pectates : ex I. Dry :  Pectic substances and pectinates 16-8 ex II . Other :  Pectic substances and pectinates 9-8 15.02 Fats of bovine cattle , sheep or goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats : B. Other : I. Unrendered fats of bovine cattle ; rendered or solvent-extracted fats (including 'premier jus') obtained from those fats 4-5 ex II . Fats of sheep and goats, including 'premier jus':  Of sheep 4-5 15.04 Fats and Ã ²ils , of fish and marine mammals, whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram 4-2 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified : B. China-wood and oiticica oils ; myrtle wax and Japan wax 2-1 C. Castor oil : II . Other 5-6 D. Other oils : I. For technical or industrial uses other than the manufacture of foodstuffs for human consumption (a): a) Crude : 1 . Palm oil 2-8 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 65/20 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 15.07 (cont'd) D. I. a) 3 . Other b) Other : 3-5 2 . Other 5-6 II . Other : a) Palm oil : 1 . CrudÃ § 4-2 2. Other 9-8 b) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 14 2 . Solid, other ; fluid : aa) Crude 7 bb) Other 10-5 15.12 Animal or vegetable oils and fats, wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less 14 B. Other 11-9 15.13 Margarine, imitation lard and other prepared edible fats 17-5 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a) Oil foots and dregs ; soapstocks 3-5 b) Other Free 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 11-2 B. Other : II . Game or rabbit meat or offal 11-9 11.3.81 Official Journal of the European Communities No L 65/21 CCT heading No Description Rate of duty (%) 16.02 B. III . Other : (cont'd) b) Other : 1 . Containing bovine meat or offal : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 14 + (L) bb) Other 18-2 2. Other : aa) Of sheep or goats 14 bb) Other 18-2 16.04 Prepared or preserved fish, including caviar and caviar substitutes : A. Caviar and caviar substitutes : I. Cavier (sturgeon roe) 21 II . Other 21 B. Salmonidae : I. Salmon 4-6 II . Other 4-9 C. Herring : I. Fillets , raw, coated with batter or breadcrumbs, deep frozen 10-5 II . Other 14(a) D. Sardines 17-5 E. Tunny 16-8 F. Bonito (Sarda spp), mackerel and anchovies :  Bonito and mackerel 14-7  Anchovies 17-5 G. Other : I. Fillets, raw, coated with batter or breadcrumbs , deep frozen 10-5 (b) II . Other 14 (a) Duty rate reduced to 5-6 % (suspension) up to and including 30 June 1981 for : ( a) Spiced and salted herrings, in packings of a net capacity of 10 kg or more ; (b) ' Herring-flaps ', prepared or preserved in vinegar, in packings of a net capacity of 10 kg or more. (b ) Subject to compliance with the reference price . No L 65/22 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 16.05 Crustaceans and molluscs, prepared or preserved : A. Crabs 4-4 B. Other 5-6(a) 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : B. Cucumbers and gherkins :  Cucumbers 61  Gherkins 15 4 C. Other 6 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushrooms 161 B. Truffles 12-6 C. Tomatoes :  Peeled tomatoes 8-8 (b )  Tomato concentrates 8 · 8 (b)  Other 12 -6 (b) D. Asparagus " 12-3 E. Sauerkraut 14 F. Capers and olives 4-2 G. Peas ; beans in pod 13-4 H. Other, including mixtures :  Mixtures :  Mixtures known as 'TÃ ¼rlÃ ¼' comprising beans in pod, aubergines, courgettes and various other vegetables 7-7  Other mixtures 15-4  Carrots 12-3  Other 61 20.03 Fruit preserved by freezing, containing added sugar : A. With a sugar content exceeding 13 % by weight 18-2 + (L) B. Other 18-2 (a) Duty rate reduced to 2-8 % (suspension) up to and including 30 June 1981 for shrimps and prawns other than those of the 'Crangon ' variety, boiled in water and shelled, whether or not frozen or dried, intended for the industrial manufacture of products falling within heading No 16.05 . Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) Subject to conditions to be agreed upon by the competent authorities . 11.3.81 No L 65/23Official Journal of the European Communities CCT heading No Description Rate of duty (%) 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glacÃ © or crystallized) : B. Other : I. With a sugar content exceeding 13 % weight 17-5 + (L) II . Other 17 5 20.05 Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes , being cooked preparations, whether or not containing added sugar : A. Chestnut purÃ ©e and paste : I. With a sugar content exceeding 13 % by weight 21 + (L) II . Other 21 B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30 % by weight 18-5 + (L) II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 18-5 + (L) III . Other 18-9 C. Other : I. With a sugar content exceeding 30% by weight : a) Plum purÃ ©e and plum paste, in immediate packings of a net capacity exceeding 100 kg, for industrial processing (a) 20-6 b) Other 21 + (L) II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 21 + (L) III . Other :  Fig purÃ ©e 8-4  Other 21 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in imme ­ diate packings of a net capacity : I. Of more than 1 kg 41 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 11.3.81No L 65/24 Official Journal of the European Communities CCT heading No Description Rate of duty (%) 20.06 A. II . Of 1 kg or less 4-6 (cont'd) B. Other : I. Containing added spirit : a) Ginger : 1 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas 20-3 2 . Other 22-4 b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17 % by weight 22-4 + (L) bb) Other 22-4 2. Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight 22-4 + (L) bb) Other 22-4 c) Grapes : 1 . With a sugar content exceeding 13 % by weight 22-4 + (L) 2 . Other 22-4 d) Peaches, pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 1 1 - 85 % mas 22 + 2 ads 22 . Other 22-4 + (L) bb) Other : 11 . Of an actual alcoholic strength by mass not exceeding 1 1 · 85 % mas 22 22 . Other 22-4 2. Of 1 kg or less : aa) With a sugar content exceeding 15 % by weight 22-4 + (L) bb) Other 22-4 e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : 11.3.81 Official Journal of the European Communities No L 65/25 CCT heading No Description Rate of duty (%) 20.06 B. I. e) 1 , aa) Of an actual alcoholic strength (cont'd) by mass not exceeding 1 1 · 85 % mas 22 + 2 ads bb) Other 22-4 + (L) 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 1 1 · 85 % mas 22 bb) Other 22-4 f) Mixtures of fruit : 1 . With a sugar content exceeding 9% by weight : aa) Of an actual alcoholic strength by mass not exceeding 1 1 · 85 % 22 + 2 ads bb) Other 22-4 + (L) 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas 22 bb) Other 22-4 II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg 2 . Grapefruit segments 2-6 + 2 ads 3 . Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 14-7 + 2 ads 4. Grapes 15-4 + 2 ads 5 . Pineapples : aa) With a sugar content exceeding 17 % by weight 15-4 + 2 ads bb) Other 15-4 6 . Pears : aa) With a sugar content exceeding 13 % by weight 14 + 2 ads bb) Other 14 7 . Peaches and apricots : aa) With a sugar content exceeding 13 % by weight :  Apricots 12-3 + 2 ads  Peaches 15-4 + 2 ads 11.3.81No L 65/26 Official Journal of the European Communities CCT heading No Description Rate of duty (%) 20.06 (cont 'd) 12-3 15-4 B. II . a) 7 . bb) Other :  Apricots  Peaches 8 . Other fruits :  Grapefruit  Other 9 . Mixtures of fruit : 3 + 2 ads 15 + 2 ads aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 14-5 + 2 ads 15 + 2 adsbb) Other b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 2-6 + 2 ads 15 + 2 ads 16-8 + 2 ads4. Grapes 5 . Pineapples : aa) With a sugar content exceeding 19 % by weight 16-8 + 2 ads 16-8bb) Other 6 . Pears : aa) With a sugar content exceeding 1 5 % by weight 15-4 + 2 ads 15-4bb) Other 7 . Peaches and apricots : aa) With a sugar content exceeding 1 5 % by weight : 15-4 + 2 ads 16-8 + 2 ads 1 1 . Peaches 22 . Apricots bb) Other : 1 1 . Peaches 22. Apricots 8 . Other fruits :  Grapefruit  Other 15-4 16-8 3-3 + 2 ads 16-8 + 2 ads 11.3.81 Official Journal of the European Communities No L 65/27 CCT heading No Description Rate of duty (%) 20.06 (cont'd) B. II . b) 9 . Mixtures of fruit : aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 10-5 + 2 ads bb) Other 16-4 + 2 ads c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4-5 kg or more : aa) Apricots :  Halves 9-5  Pulp (a)  Other 11-9 bb) Peaches (including nectarines) and plums 13-3 cc) Pears 14-7 dd) Other fruits :  Grapefruit 3-2  Other 161 ee) Mixtures of fruit 161 2 . Of less than 4 · 5 kg : aa) Pears 14-7 bb) Other fruits and mixtures of fruit :  Grapefruit 3-2  Other 161 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1 · 33 at 1 5 ° C : I. Grape juice (including grape must): a) Of a value exceeding 22 EUA per 100 kg net weight 35 b) Of a value not exceeding 22 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 35 + (L) 2 . Other 35 (a) Duty of 8 ¢ 3 % within the limits of an annual Community tariff quota of 90 tonnes . No L 65/28 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 20.07 (cont'd) A. II . Apple and pear juice ; mixtures of apple and pear juice : a) Of a value exceeding 22 EUA per 100 kg net weight 29-4 b) Of a value not exceeding 22 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 29-4 + (L) 2 . Other 29-4 III . Other : a) Of a value exceeding 30 EUA per 100 kg net weight :  Grapefruit 8-8  Other 29-4 b) Of a value not exceeding 30 EUA per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight :  Grapefruit 8-8 + (L)  Other 29-4 + (L) 2 . Other :  Grapefruit 8-8  Other 29-4 B. Of a specific gravity of 1 - 33 or less at 15 °C : I. Grape, apple and pear juice (including grape must) ; mixtures of apple and pear juice : a) Of a value exceeding 18 EUA per 100 kg net weight : 1 . Grape juice (including grape must): aa) Concentrated : 11 . With an added sugar content exceeding 30 % by weight 19-6 22 . Other 19-6 bb) Other : 1 1 . With an added sugar content exceeding 30% by weight 19-6 22. Other 19-6 ' 2 . Apple and pear juice : aa) Containing added sugar 16-8 bb) Other 17-5 11.3 . 81 Official Journal of the European Communities No L 65/29 CCT heading No Description Rate of duty (%) 20.07 B. I. a) 3 . Mixtures of apple and pear juice 17-5 (cont'd) b) Of a value of 18 EUA or less per 100 kg net weight : 1 . Grape juice (including grape must) : aa) Concentrated : 11 . With an added sugar content exceeding 30% by weight 19 6 + (L) 22. Other 19-6 bb) Other : 1 1 . With an added sugar content exceeding 30% by weight 19 6 + (L) 22. Other 19-6 2. Apple juice : aa) With an added sugar content exceeding 30 % by weight 16-8 + (L) bb) With an added sugar content of 30 % or less by weight 16-8 cc) Not containing added sugar 17-5 3 . Pear juice : aa) With an added sugar content exceeding 30 % by weight 16-8 + (L) bb) With an added sugar content of 30 % or less by weight 16-8 cc) Not containing added sugar 17-5 4. Mixtures of apple and pear juice : aa) With an added sugar content exceeding 30 % by weight 17-5 + (L) bb) Other 17-5 II . Other : a) Of a value exceeding 30 EUA per 100 kg net weight : M 1 . Orange juice 13-3 2 . Grapefruit juice 3-1 No L 65/30 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 20.07 B. II . a) 3 . Lemon juice and other citrus fruit (cont'd) juices : aa) Containing added sugar 12 6 bb) Other 13-3 4. Pineapple juice : aa) Containing added sugar 13-3 bb) Other 14 5 . Tomato juice : aa) Containing added sugar 14 bb) Other 14-7 6 . Other fruit and vegetable juices : aa) Containing added sugar 14-7 bb) Other 15-4 7 . Mixtures : aa) Of citrus fruit juices and pineapple juice : 1 1 . Containing added sugar 13-3 22 . Other 14 bb) Other : 1 1 . Containing added sugar 14-7 22 . Other 15-4 b) Of a value of 30 EUA or less per 100 kg net weight : 1 . Orange juice : aa) With an added sugar content exceeding 30 % by weight 13-3 + (L) bb) Other 13-3 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight 3 · 1 + (L) bb) Other 3-1 3 . Lemon juice : aa) With an added sugar content exceeding 30 % by weight 12-6 + (L) bb) With an added sugar content of 30 % or less by weight 12-6 cc) Not containing added sugar 13-3 11.3.81 Official Journal of the European Communities No L 65/31 CCT heading No Description Rate of duty (%) 20.07 B. II . b) 4. Other citrus fruit juices : (cont'd) aa) With an added sugar content exceeding 30 % by weight 12-6 + (L) bb) With an added sugar content of 30 % or less by weight 12-6 cc) Not containing added sugar 13-3 5 . Pineapple juice : aa) With an added sugar content exceeding 30 % by weight 13-3 + (L) bb) With an added sugar content of 30 % or less by weight 13-3 cc) Not containing added sugar 14 6. Tomato juice : aa) With an added sugar content exceeding 30 % by weight 14 + (L) bb) With an added sugar content of 30 % or less by weight 14 cc) Not containing added sugar 14-7 7 . Other fruit and vegetable juices : \ aa) With an added sugar content exceeding 30 % by weight 14-7 + (L) bb) With an added sugar content of 30 % or less by weight 14-7 cc) Not containing added sugar 15-4 8 . Mixtures : aa) Of citrus fruit juices and pineapple juice : 11 . With an added sugar content exceeding 30% by weight 13-3 + (L) 22 . With an added sugar content of 30 % or less by weight 13-3 » 33 . Not containing added sugar 14 No L 65/32 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 20.07 (cont'd) B. II . b) 8 , bb) Other : 11 . With an added sugar content exceeding 30% by weight 14-7 + (L) 22 . With an added sugar content of 30 % or less by weight 14-7 33 . Not containing added sugar 15-4 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 28 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine 16-8 EUA per hl B. Wine in bottles with 'mushroom ' stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than one bar but less than three bar, measured at a temperature of 20 ° C 16 -8 EUA per hl C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding : a) Two litres or less :  Wine of fresh grapes 6 ECU per hi (a) (b)  Other 10 · 1 ECU per hi (a) (b) b) More than two litres :  Wine of fresh grapes 4 -5 ECU per hi (a) (b)  Other 7-6 ECU per hi (a) (b) II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol , in containers holding : a) Two litres or less :  Wine of fresh grapes 7 ECU per hi (a) (b)  Other 11-8 ECU per hi (a) (b) (a) Subject to compliance with the free-at-frontier reference price . (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy. 11.3.81 Official Journal of the European Communities No L 65/33 CCT heading No Description Rate of duty (%) 22.05 C. II . b) More than two litres : (cont'd)  Wine of fresh grapes 5-5 ECU per hi (a) (b)  Other 9 -3 ECU per hi (a) (b) III . Of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 1 8 % vol, in containers holding : a) Two litres or less : 2 . Other :  Wine of fresh grapes 8 -6 ECU per hi (a) (b)  Other 14-4 ECU per hi (a) (b) b) More than two litres : 3 . Other :  Wine of fresh grapes 7 ECU per hi (a) (b)  Other 11-8 ECU per hi (a) (b) IV. Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol, in containers holding : a) Two litres or less : 2 . Other :  Wine of fresh grapes 9 -6 ECU per hi (a) (b)  Other 16 - 1 ECU per hi (a) (b) b) More than two litres : 3 . Other :  Wine of fresh grapes 9 -6 ECU per hi (a) (b)  Other 16 - 1 ECU per hi (a) (b) V. Of an actual alcoholic strength by volume exceeding 22 % vol, in containers holding : a) Two litres or less :  Wine of fresh grapes 0 -7 ECU per hi per % vol of alcohol + 5 ECU per hi (a) (b) (a) Subject to compliance with the free-at-frontier reference price . (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy. No L 65/34 Official Journal of the European Communities 11.3.81 CCT heading No Description Rate of duty (%) 22.05 (cont'd) C. V. a)  Other b) More than two litres : 1-3 ECU per hi per % vol of alcohol 4 ­ 8-4 ECU per hi (a) (b)  Wine of fresh grapes 0 -7 ECU per hi per % vol of alcohol (a) (b)  Other 1 · 3 ECU per hi per % vol of alcohol (a) (b) 22.08 Ethyl alcohol or neutral spirits , undenatured, of an alcoholic strength of 80% vol or higher ; denatured spirits (including ethyl alcohol and neutral spirits) of any strength : ex A. Denatured spirits (including ethyl alcohol and neutral spirits) of any strength :  Obtained from the agricultural products shown in Annex II of the EEC Treaty 11 -2 EUA per hl ex B. Ethyl alcohol or neutral spirits , undenatured, of an alcoholic strength of 80 % vol or higher :  Obtained from the agricultural products shown in Annex II of the EEC Treaty 21 EUA per hl 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages : A. Spirits (other than those of heading No 22.08), in containers holding : ex I. Two litres or less :  Obtained from the agricultural prod ­ ucts shown in Annex II of the EEC Treaty 1 - 1 EUA per hl per % vol of alcohol + 7 EUA per hi ex II . More than two litres :  Obtained from the agricultural prod ­ ucts shown in Annex II of the Treaty 1 · 1 EUA per hi per % vol of alcohol (a) Subject to compliance with the free-at-frontier reference price . (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall , be the representative rate applicable to wines, if such rate is fixed for the purposes of the common agricultural policy . 11.3.81 Official Journal of the European Communities No L 65/35 CCT heading No Description Rate of duty (%) 22.10 Vinegar and substitutes for vinegar : A. Wine vinegar, in containers holding : I. Two litres or less 5-6 EUA per hl II . More than two litres 4 · 2 EUA per hl B. Other, in containers holding : I. Two litres or less 5-6 EUA per hl II . More than two litres 4 -2 EUA per hl 23.01 Flours and meals, of meat, offals , fish, crustaceans or molluscs, unfit for human consumption ; greaves : B. Flours and meals of fish, crustaceans or molluscs Free 23.05 Wine lees ; argol : A. Wine lees : II . Other 1 · 4 EUA per kg of total alcohol 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : A. Acorns, horse chestnuts and pomace or marc of fruit : I. Grape marc : b) Other 1 - 4 EUA per kg of total alcohol 45.01 Natural cork, unworked, crushed, granulated or ground ; waste cork Free